Citation Nr: 1333226	
Decision Date: 10/23/13    Archive Date: 10/24/13

DOCKET NO.  13-00 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to service connection for a nerve disorder (peripheral neuropathy).

2. Entitlement to service connection for chloracne. 


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

Rutkin, Joshua M.





INTRODUCTION

The Veteran served on active duty from June 1967 to June 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.


FINDING OF FACT

The Veteran expressed his wish to withdraw this appeal in a September 2013 written statement that includes his name and claim number. 


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran, through his representative, submitted a written statement expressing his wish to withdraw this appeal, which was received by the Board in September 2013.  Under 38 C.F.R. § 20.204(b), appeal withdrawals must be in writing, must include the name of the Veteran, the applicable claim number, and a statement that the appeal is withdrawn, and must be received by the Board prior to issuance of a decision on the issue being withdrawn.  In this case, the statement is in writing and includes the Veteran's name, claim number, and a statement that he wishes to withdraw his service connection claims for a nerve disorder (peripheral neuropathy) and chloracne.  The Board has not yet issued a decision on these claims.  Accordingly, the criteria for withdrawal of an appeal with regard to these claims have been met.  See id.  

When pending appeals are withdrawn, there is no longer an allegation of error of fact or law with respect to the determinations that had been previously appealed.  Consequently, in such an instance, dismissal of the pending appeal is appropriate.  See 38 U.S.C.A. § 7105(d). 

Accordingly, further action by the Board on the service connection claims for a nerve disorder (peripheral neuropathy) and chloracne is not appropriate, and the Veteran's appeal should be dismissed.  Id.   


ORDER

Entitlement to service connection for a nerve disorder (peripheral neuropathy) is dismissed. 

Entitlement to service connection for chloracne is dismissed. 



____________________________________________
P.M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


